Citation Nr: 1730520	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  13-26 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left shoulder condition.

2. Entitlement to service connection for a low back condition. 

3. Entitlement to service connection for a diaphragm injury.  

4. Entitlement to service connection for bilateral osteoarthritis, claimed as a bilateral knee condition.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1977 to November 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and July 2013 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

In April 2017 the Veteran testified before the undersigned at a video-conference Board hearing.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Veteran contends that he has bilateral osteoarthritis, claimed as a bilateral knee condition, a left shoulder condition, a low back condition, and a diaphragm injury that are related to his active service.  Specifically, the Veteran contends that his conditions are related to an in-service incident where he fell while responding to a fire while onboard the USS Forrestal in 1980.  See April 2017 Hearing Transcript at 4-5.   The Veteran provided statements from his mother and ex-wife in regard to the claimed incident.  See October 2012 Lay Statements. 

Additionally, medical records from August and November 2005 indicate that the Veteran may have osteoarthritis in both knees, as each knee showed degenerative changes.  See August 2005 and November 2005 Medical Records.  Also, in an August 2005 medical report, the Veteran was found to have had advanced arthritic changes in his left shoulder.  See August 2005 Medical Records.  

In May 2007, VA made a formal finding that it could not locate the Veteran's service treatment records (STRs), and that future efforts would be futile.  See May 2007 VA Letter.  In situations where the service records are incomplete, lost or presumed destroyed through no fault of the veteran, VA has a heightened duty to assist in the development of the case, as well as a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt doctrine.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

An examination or medical opinion is warranted when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service or a service-connected disability; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the Veteran has not been afforded VA examinations to address the nature and etiology of any of the issues on appeal.  After considering the Veteran's assertion of a relationship between his bilateral knee condition, diaphragm injury, low back condition, and left shoulder condition to service, and given VA's heightened duty to assist in this case, the Board finds that VA medical opinions are warranted that address the nature and etiology of the Veteran's claimed conditions.  See, e.g., McLendon, 20 Vet. App. 79; 38 U.S.C.A. § 5103A(d)(2) (West 2014), 38 C.F.R. § 3.159(c)(4)(i) (2016). 



Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral knee condition, left shoulder condition, low back condition, and diaphragm injury.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

2. After completing the foregoing development, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's bilateral knee condition, to include osteoarthritis.  The examiner should review all pertinent records associated with the claims file.   

The Veteran contends that his bilateral knee condition, to include osteoarthritis, is related to an in-service incident where he fell while responding to a fire while onboard the USS Forrestal in 1980.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral knee condition, to include osteoarthritis, had its onset during service or manifested to a compensable degree within one year after active service, or is otherwise etiologically related to his active service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's left shoulder condition.  The examiner should review all pertinent records associated with the claims file.   

The Veteran contends that his left shoulder condition is related to an in-service incident where he fell while responding to a fire while onboard the USS Forrestal in 1980

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left shoulder condition had its onset during service or manifested to a compensable degree within one year after active service, or is otherwise etiologically related to his active service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's low back condition.  The examiner should review all pertinent records associated with the claims file.   

The Veteran contends that his low back condition is related to an in-service incident where he fell while responding to a fire while onboard the USS Forrestal in 1980.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's low back condition had its onset during service or manifested to a compensable degree within one year after active service, or is otherwise etiologically related to his active service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's diaphragm injury.  The examiner should review all pertinent records associated with the claims file.   

The Veteran contends that his diaphragm injury is related to an in-service incident where he fell while responding to a fire while onboard the USS Forrestal in 1980.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's has diaphragm injury residuals that are etiologically related to active military service, or any injury or symptomatology therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6. In the event that the Veteran does not report for the any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address and to his representative, if applicable.  It should also be indicated whether any notice sent was returned as undeliverable.  

7.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







